Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
 Special Status
The e-petition to make special filed 6/22/2022 under 37 CFR 1.102c1 was granted (see paper entered 6/28/2022).  

Priority
	This application filed 3/15/2022 is a continuation in part of 15/916052 filed 3/8/2018 which claims benefit to US provisional application 62/468532 filed 3/8/2017.
In review of the pending claims and support of the specification, the priority given to the instant claims is 3/15/2022, the filing date of the instant application.  The limitations and requirements of the claims for a 1st, 2nd, 3rd and 4th API (set forth in steps c)-h)) is not disclosed in the ‘052 application.

Applicants preliminary amendment
Applicants amendment filed 9/15/2022 has been received and entered.  Claims 1-14 have been cancelled and claims 16-21 have been added.
Claims 15-21 are pending.

Election/Restriction
Applicant’s election of Group II in the reply filed on 9/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 1, 2, 4-14, drawn to the non-elected group I for a method of personal identity verification, have been cancelled.
The election of species of a SNV, subset of the entire genome and proof of elapsed time protocol (PoET) is acknowledged.  
In review, claim 19 provides for the elected species of PoET and upon initial search and consideration, it does not appear to be a burden to examine all the species of consensus protocols as they are related to blockchain technology.  Accordingly, the election of species for this is withdrawn.
More generally, it is noted that the claims have been amended and new claims added are consistent with the election of species (where in claim 15 inversion and structural variant have been deleted and only single nucleotide polymorphism remains).  For prosecution, it is noted that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claims 15-21 drawn to a method of multifactor authorization are currently under examination.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 10 for example.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Nucleotide and/or Amino Acid Sequence Disclosures
	Examiner note:  in review of the specification, two nucleotide sequences were identified on page 10.  Neither have a SEQ ID NO, nor is there a sequence listing provided in the filing.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, in review of the evidence of record NCBI is not a reference genome, and sequences maintained by NCBI are subject to change and updates with respect to acting a source of possible reference sequences.  Further, the use of pangenome and/or the use of haplotype-resolved human genomes appear inconsistent with the use as a reference as they provide many different variations and not one unchanging reference to which other sequences can be compared.  For example, with respect to a pangenome, Wang et al. (2022) teach that “A ‘pangenome’ is the collective whole-genome sequences of multiple individuals representing the genetic diversity of the species.”, and in representing the diversity it appears to provide for all known variations, but does not appear to be consistent with a reference since it comprises multiple known variations in a genome.
Amending the claims to provide for the use of a generic reference or provide specific references that are to be used would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Independent claim 15 has been amended and is generally directed to a computer implemented method for multifactorial authorization based on an individual’s static identifier and their DNA sequence.   Specifically, claim 15 sets forth steps a-k where a private database comprises static information (name, DOB, SS#,.. set forth in (1)) and genomic DNA sequence information for an individual, and upon request of login to an account an individual provides a static identifier, and if present sequence data of a position and reference sequence for the individual is retrieved from another database and is transmitted for comparison and verification to the initial database genomic information, and if the sequences are the same the login request is granted, if it is different the login request is denied.  Claim 16 provides that a SNP is present in the sequence and claims 17-18 provide that the presence or absence of a SNP is used for initial verification processing steps.  Claims 19-21 provide that the database used is maintained ‘using blockchain technology” and known consensus protocols used in blockchain such as PoET.  The term blockchain is described in the specification and appears consistent with the art as a possible means to more securely provide a database.  The specification does not specifically detail how databases are to be arranged for greater security, however a search of the art suggests that the use of blockchain can be used to store and use genomic sequence information (see Kulemin et al (2017) for example).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process.  In this case the method of verification is practiced as a computer implemented process to control log-in access to an account.  
For step 2A of the 101 analysis, the judicial exception of the claims are the instructional steps, to provide a source of genomic sequence data with associated metadata such as a name, and the steps of the steps for providing a sequence and comparing the sequence data for homology of sequences for the verification and access to an account.  In view of the guidance of the specification and art of record the step of providing sequences for comparison, and of aligning and comparing sequence to arrive at the identification of a sequences are instructional steps of sequence analysis.  In view of the specification, the claims imply computing similarity scores based on homology of submitted and database sequences for a person, and broadly only require determining if the sequences provide for an exact match or not.  For the “authorization”, the steps are broad without any specific indication of the “account” and in view of the specification appear to include business transactions, as well as amended to any broad purpose where identity is associated with access or built into a process which would encompass any purpose beyond only transactions specifically associated with business but more generally related to any type of account.   The specification does not define ‘account’ and in the eight recitations of the term are associated with the data sources and generically with accounts in which usernames and passwords would have been used.  In view of the specification as a whole, the steps of the claims provide similar verification steps where the ‘password’ is substituted with genomic information of the individual.  The judicial exception is that abstract instructions instructing that verification of an individual be based on comparison of sequence data.  Under prong 1, the judicial exception falls into the category of a mental process, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion); and to the category of certain methods of organizing human activity, in this case commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   In view of the breadth of the claims and guidance of the specification any type of account access is encompassed and there is no requirement of the complexity of the genomic sequences in the database or used for the authorization steps, and in view of the claim and specification can be any informative sequence containing a SNP, and not even necessarily unique to the individual that would result in unique identification or verification of an individual as SNP are present in all individuals.
The recent guidance from the USPTO requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do provide for an additional element beyond providing sequence information as a database and performing verification of a submitted sequence to that present in the initial database.  It is acknowledged that the claims recite the use of networked computers and the use of application programming interface in the exchange of the static identifier and sequence information, and in view of the guidance of the specification these are generically provided with no specific type of network required nor specificity and only generally descriptive in what the API is intended to perform.  Further, dependent recite and require the use of blockchain technology to maintain a database.  In view of the guidance of the specification, this is not a novel feature of computer technology for database structure, and while a search of the relevant art indicates that the term ‘blockchain” is now generally associated with computer database security, this appears to simply provide for a known data structure use with the claims as a whole.  There is no additional element set forth in the claims, and the final step after assessment of DNA homology of submitted and database sequences is the instruction to confirm or deny access to an account.  In view of the specification and the art of record, as amended, the claims recite the implementation on a networked computer and/or server, this judicial exception requires steps of analysis and data exchange recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  The broad limitations for practicing the steps provide for instruction to verify an individual for access to an account based on static identification information and genomic sequence data. 
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of providing sequence data and analyzing such data using a networked computer.  A search of the art provides evidence that the concept of using DNA as a form of biodata in business practices for verification was disclosed and known (see for example  Lott et al. and Halla).  For the use of blockchain technology in the context of the invention Florissi (US Patent 10311363) and Kulemin et al provides evidence that data structure for securing sequence databases was known.  In view of the guidance of the specification, as broadly set forth, the claims do not provide for any additional element to consider under step 2B except that they are implemented through the use of a computer to be automated.  The recitation to generically use blockchain technology provides the same and potentially the same result of security to a database.  As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data and general business practice of performing a ‘authorization’.  While the instructions can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer network.  
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over David Lott (2015), Haala (WO 03/040931 A1), Norrgard, K. et al. (2008), Butler JM. (2015), and Young-Bin Kwon et al. (of record in parent), Wang et al. and Florissi (US Patent 10311363).
Claim 15 sets forth steps a-k where a private database comprises static information (name, DOB, SS#,.. set forth in (1)) and genomic DNA sequence information for an individual, and upon request of login to an account an individual provides a static identifier, and if present sequence data of a position and reference sequence for the individual is retrieved from another database and is transmitted for comparison and verification to the initial database genomic information, and if the sequences are the same the login request is granted, if it is different the login request is denied.  Claim 16 provides that a SNP is present in the sequence and claims 17-18 provide that the presence or absence of a SNP is used for initial verification processing steps.  Claims 19-21 provide that the database used is maintained ‘using blockchain technology” and known consensus protocols used in blockchain such as PoET.  The term blockchain is described in the specification and appears consistent with the art as a possible means to more securely provide a database.  
At the time of filing, improving customer authentication was a recognized problem.  For example Lott provides an overview and evolution of the authentication in transactions using a variety of means.  With respect to the instant claims, Lott teaches the use of biodata as a form of data that is unique to individual customers, and includes the teaching for the use of a person’s genomic DNA for verification.  Haalal provides a similar summary for the need for verification, and provides steps for performing transactions using a variety of biodata sources including the use of DNA sequences.  Clearly, the teachings of Lott and Haalal provide that the concept of user identification and the use of DNA in performing transactions was in the prior art.  More generally, the relationship of a person’s DNA and the ability to use the DNA to identify an individual was well known.  For example, Norrgard provides for a detailed discussion of the use of DNA fingerprinting, and the use of databases for the identification of a person.  Norrgard provides an overview of how STR locus can be used, and how databases comprising DNA profiles exist and are used in the identification of an individual.  Similar to Norrgard, Butler provides an overview of forensic DNA testing and how laboratories have embraced automation for sample analysis and data interpretation.  Butler teaches that DNA profiles are not only used for criminal forensics, but have applications in familial searching of DNA databases.  Butler also provides guidance that with next Gen sequencing, many more alleles can be used improving the ability to decipher and interpret DNA results.  In all, Norrgard and Butler provide the necessary guidance for an individual to provide a DNA sequence to an entity that controls a database, and through analysis of the alleles the entity will provide information to the person as to a match of the DNA submitted and that found in a database.  Butler provides that the informative sequences are genomic in the illustrations of the various chromosomes and part of the genome.  Both provided a detailed discussion of the common STR (subset of sequences) that are currently in databases and how software is used to perform analysis of the sequences submitted with the files in the databases (dependent claims).  While the use of informative alleles is common, Butler teaches that next Gen sequencing will allow for complete genome analysis and use for more complex samples.  In addition to the general teaching of Norrgard and Butler for the use of computers to analyze and transfer DNA information, Kwon et al. is provided as further evidence that exchange of DNA information with the use of a computer were known.  The specification does not specifically detail how databases are to be arranged for greater security, however a search of the art suggests that the use of blockchain can be used to store and use genomic sequence information (see Kulemin et al (2017) for example), also Florissi (US Patent 10311363) is provided for the teaching of a method comprising: configuring a first processing node for communication with one or more additional processing nodes and with one or more of a plurality of geographically-distributed metagenomics sequencing centers via one or more networks; processing metagenomics sequencing results from the a plurality of metagenomics sequencing centers associated with respective data zones in the first processing node, wherein the metagenomics sequencing results are obtained in a decentralized and privacy-preserving manner; configuring a data model based at least in part on the metagenomics sequencing results, wherein the data model comprises a graph in which nodes correspond to respective profiles and edges between the nodes denote relationships between the corresponding profiles; performing one or more reasoning operations over the data model to infer relationships between entities of the data model that are not directly expressed by the data model, wherein performing one or more reasoning operations over the data model comprises predicting one or more characteristics for an actual or potential outbreak of at least one of a disease, an infection and a contamination; updating the data model based at least in part on the inferred relationships; and repeating the processing, configuring, performing and updating for additional metagenomics sequencing results from one or more of the metagenomics sequencing centers; wherein the method is implemented by at least one processing device comprising a processor coupled to a memory; and for the necessary detail on implementation of data security for sequence data.
Given that both Lott and Haalal teach the use of biodata as a form of data that is unique to individual customers, and includes the teaching for the use of a person’s genomic DNA for verification and performing transactions, and the existing knowledge and use of DNA sequences to identify an individual based on a submitted DNA sequence, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the combined and detailed teachings of Norrgard, Butler and Kwon et al. to provide for the method as broadly set forth.  Further, the detailed guidance and suggestion of Florissi for sequence data security and access, provide for the use of blockchain technology in sequence databases.  One having ordinary skill in the art would have been motivated to follow the existing use of DNA databases and use file formats such as CODIS to provide a more robust and growing database for better identification of a person.  Given the existing technology and use illustrated in Norrgard and Butler, there would have been a reasonable expectation of success to implement a method of personal identity using a computer system as presently claimed.
Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/            Primary Examiner, Art Unit 1631